Citation Nr: 1811732	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, including as a result of herbicide exposure


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.  Service records show that his service included a period of active duty in the Republic of Vietnam (RVN).

This case comes to the Board of Veterans' Appeals (Board) on appeal of August and September 2011 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2015 for further development of the evidence.  This was undertaken and the case was returned to the Board for further appellate consideration.  In August 2016, the Board denied service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2017 Order, following a Joint Motion for Remand (JMR).  The case was returned to the Board in August 2017 and remanded for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In September 2017, the Veteran completed and submitted a VA Form 21-4142, Authorization to Disclose Information to the VA, so that private treatment records from A.C., MD, dated from 2009 to the present, could be obtained.  The record does not reflect that the RO has successfully attempted to obtain and associate with the claims file the cited private treatment records from Dr. A. C.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  VA should obtain all relevant private clinical documentation which could potentially be helpful in resolving a veteran's claims.  Murphy v. Derwinski, 1 Vet App 78, 81, 82 (1990), Bell v. Derwinski, 2 Vet App 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records should be obtained and added to the claims file/e-folder.

2.  Using the release form provided by the Veteran in September 2017, contact Dr. A.C. and request that he forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, specifically including treatment from 2009 to the present, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3 159(e).

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

